Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00626-CR

                          Mark Anthony GUAJARDO,
                                  Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR7064
                    Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED December 9, 2015.


                                         _________________________________
                                         Karen Angelini, Justice